United States Securities and Exchange Commission Washington, DC 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 11, PERFICIENT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-15169 74-2853258 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1120 South Capital of Texas Highway, Suite 220, Building 3, Austin, Texas 78746 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code(512) 531-6000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 Regulation FD Disclosure On August 11, 2008, Perficient, Inc. (the “Company”) initiated share repurchasesof its common stock under its previously announced stock repurchase plan.The Company is authorized to repurchase up to $10.0 million of its common stock under the stock repurchase program approved by its Board of Directors in March 2008. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PERFICIENT, INC. Date: August 11, 2008 By: /s/ Paul E. Martin Paul E. Martin Chief Financial Officer
